Stephens, P. J.
The defendant in error has no right to object to a dismissal of a writ of error in the Court of Appeals, unless by such dismissal some right of the defendant in error is thereby prejudiced. Code, § 3-510. Where in a bill of exceptions the only judgment excepted to is that of the judge of the superior court in dismissing an appeal which the plaintiff in error had filed in the superior court from a judgment of the court of ordinary, and there is no cross-bill of exceptions by the defendant in error, or. motion by him for the assessment of damages against the plaintiff in error for bringing the case to the Court of Appeals for the purpose of delay only (Code, § 6-1801), no right of the defendant in error can be prejudiced by a dismissal of the plaintiff’s bill of exceptions and writ of error. The motion of the plaintiff in error to dismiss the bill of exceptions is sustained, notwithstanding objection thereto made by the defendant in error.

Writ of error dismissed.


Sutton and Felton, JJ., concur.